UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6238



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERROL STEVEN EVANS, JR., a/k/a Lindell Robert
Goulbourne,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Dis-
trict Judge. (CR-96-139, CA-97-1214)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Errol Steven Evans, Jr., Appellant Pro Se. Douglas Cannon, Assis-
tant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Errol Steven Evans, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Evans, Nos. CR-96-139;

CA-97-1214 (M.D.N.C. July 2, 1998 & Jan. 21, 1999).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 1, 1998, the district court’s records show that it was entered
on the docket sheet on July 2, 1998. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2